 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 729 
In the House of Representatives, U. S.,

October 29, 2009
 
RESOLUTION 
Expressing support for designation of a National Firefighters Memorial Day to honor and celebrate the firefighters of the United States. 
 
 
Whereas firefighters are often the first to respond to an emergency, whether the emergency is a fire, transportation accident, natural disaster, act of terrorism, medical emergency, or spill of hazardous materials; 
Whereas firefighters tirelessly promote fire prevention and safety to protect our Nation; 
Whereas people often do not recognize the important and dangerous work of firefighters; 
Whereas the United States has more than 1,000,000 firefighters, 71 percent of whom are volunteer firefighters and approximately 15,000 of whom are female; 
Whereas there are 1,600,000 fires, on average, in the United States each year; 
Whereas approximately 30,000 fire departments operate within the United States; 
Whereas a fire department responds to a fire in the United States every 20 seconds; 
Whereas fire departments respond to nearly 2,000,000 calls in the United States each year without hesitation; 
Whereas approximately 100 firefighters die in the United States each year in the line of duty; 
Whereas 343 New York City Fire Department firefighters died in the line of duty at the World Trade Center on September 11, 2001; 
Whereas an estimated 32,500 structure fires were intentionally set in the United States in 2007, resulting in 295 civilian deaths; 
Whereas 103 on-duty firefighter fatalities occurred in 2008–2009 on the fire ground, 11 at other emergency calls, 39 while responding to or returning from alarms, 7 during training activities, and 17 during other on-duty activities; 
Whereas approximately 3,600 people die in the United States each year as a result of fires, and over 19,000 are injured; 
Whereas October 9 is the anniversary of the Great Chicago Fire of 1871, in which more than 300 people lost their lives; 
Whereas President Harding declared the week of October 9 to be Fire Prevention Week in 1922; 
Whereas the National Fallen Firefighters Memorial Service takes place each year at the National Fire Academy in Emmitsburg, Maryland, on the Sunday before Fire Prevention Week; 
Whereas the National Fallen Firefighters Foundation sponsors the annual memorial service to pay tribute to firefighters who died in the line of duty during the previous year; 
Whereas given its significance, the Sunday before Fire Prevention Week would be an ideal day to commemorate Federal, State, and local firefighters killed or disabled in the line of duty; 
Whereas the Congress created the National Fallen Firefighters Foundation to honor America’s fallen firefighters and their families; and 
Whereas in 2001, President George W. Bush signed Public Law 107–051 requiring that the flag of the United States at all public buildings be flown at half staff in honor of the National Fallen Firefighters Memorial Service in Emittsburg, Maryland: Now, therefore, be it  
 
That the House of Representatives— 
(1)urges the President to designate a day as National Firefighters Memorial Day to commemorate Federal, State, and local firefighters killed or disabled in the line of duty; and 
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect. 
 
Lorraine C. Miller,Clerk.
